Citation Nr: 1420395	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION


The Veteran served on active duty from March 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board)  on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Board notes that the issues on appeal were previously before the Board in December 2013.  At that time, the Board granted the separate evaluation for left knee instability, and remanded the issues of entitlement to an initial evaluation in excess of 10 percent for a left knee disability (which would address range of motion issues) and entitlement to an initial evaluation in excess of 10 percent for left knee instability for additional development.  The issues have now been returned to the Board for further appellate review.    

In October 2013, the Board granted advance on docket status to this appeal due to financial hardship.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's left knee disability was manifested by x-ray evidence of arthritis, with limitation of extension to 5 degrees and limitation of flexion to 120 degrees, slight lateral instability, and complaints of symptoms such as pain and pain on motion.  




CONCLUSION OF LAW

The criteria for initial evaluations in excess of 10 percent for the Veteran's service-connected left knee disability and left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5261 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran's service-connected left knee disability has been evaluated as 10 percent disabling under Diagnostic Code 5260-5010.  Diagnostic Code 5010 provides that arthritis due to trauma, as substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees.  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.  

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

The Veteran also has a separate 10 percent evaluation for left knee instability under Diagnostic Code 5257.  To the extent Diagnostic Code 5257 may be applicable in this case, such code rates impairment based on recurrent subluxation or lateral instability of the knee, and provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case is in receipt of a 10 percent disability rating for his service-connected left knee disability for the entire initial rating period on appeal.  He is also in receipt of a separate 10 percent disability rating for left knee instability.  In a June 2012 statement, the Veteran asserted that symptoms had worsened and that he was entitled to a higher disability rating.

Throughout the initial rating period on appeal, the evidence shows that the Veteran's service-connected left knee disability was manifested by arthritis with limitation of motion, painful motion, instability and swelling.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Flexion is not limited to 60 degrees or less, and extension is not limited to more than 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Instability is rated as mild or slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A review of the VA treatment notes shows that the Veteran has received treatment at the VA medical center from 2009 through 2013 for his knee pain.  The Veteran has received regular Synvisc injections, which have reduced his pain.  In a December 2009 physical therapy outpatient note, an examiner noted that left knee extension was 3- and limited by pain.  In a March 2010 treatment note, an examiner noted no gross instability, but that the Veteran had effusion, crepitus, and bilateral flexion contractures to about 5 degrees, providing evidence against this claim.  

In a May 2010 treatment note, the Veteran noted that his knee "gave out" causing him to fall.  In a September 2010 treatment note, an examiner noted that the Veteran had no gross instability medially or laterally, but that he lacked full extension and could flex to about 125 to 130 degrees.  The examiner also noted significant bilateral patellofemoral crepitus and effusion in both knees.  In a January 2012 treatment note, the Veteran requested another Synvisc injection for his knee pain.  An examiner noted that there was laxity medially laterally, some crepitus and the Veteran's range of motion on the left knee was about 5 to 90 degrees, providing more evidence against this claim.  

In April 2009, the Veteran was afforded a VA knee examination.  The Veteran reported that he had problems bearing weight on his left knee while walking or climbing stairs.  Upon physical examination, the examiner noted that the left knee showed mild effusion, and mild crepitus on flexion and extension.  There was no instability noted.  The range of motion of the left knee was from 0 degrees of extension to 125 degrees in flexion, providing more evidence against this claim.  There was 10 degrees of valgus deformity on the level of the left knee.     

In a June 2012 statement, the Veteran noted that his knee condition had worsened.  In the December 2013 Board Decision, the Board noted that a remand was required for a new VA examination in order to evaluate the current severity of the Veteran's service-connected left knee disability, including his left knee instability.  

In January 2014, the Veteran was afforded a VA knee examination.  At the examination, the Veteran reported flare-ups that cause pain and swelling in the left knee.  Upon physical examination, the examiner noted that the Veteran's left knee flexion ended at 120 degrees with evidence of painful motion at 120 degrees, and his left knee extension ended at 5 degrees with no evidence of painful motion, providing evidence.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion.  The examiner noted that the Veteran had pain to palpation in his left knee, and his strength for knee flexion and extension was rated at 4/5.  The examiner noted that the Veteran had medial-lateral instability rated at 1+ (0-5 millimeters), but no anterior instability or posterior instability, providing more evidence against this claim.  The examiner also noted that there was evidence of slight patellar subluxation/dislocation.  The examiner noted that the Veteran had never had "shin splints" and had no meniscal conditions.  The examiner also noted that "flares may limit flexion by another 20 degrees and weakness limit[s] distance he is able to walk during flares."    

In sum, the totality of the evidence shows that the Veteran's left knee disability was manifested by limitation of motion of extension of no more than 5 degrees, and of flexion to no more than 90 degrees.  Under Diagnostic Code 5260, the limitation of flexion does not reach the level of a noncompensable evaluation.  Under Diagnostic Codes 5261, a noncompensable evaluation for limitation of extension is warranted.  However, as noted above, Diagnostic Code 5003 provides that when limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion.  Accordingly, a 10 percent evaluation is warranted for limitation of extension.  The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  

The Board has considered an additional evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 5263.  However, there is no evidence of ankylosis, dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Significantly the VA examiners noted that the Veteran specifically did not have these findings.  Further, as noted above, the Veteran is already in receipt of a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Based on the January 2014 VA examination, the Veteran's instability and subluxation do not rise to the level of moderate symptoms.  As such, an increased rating cannot be assigned under Diagnostic Codes 5256-5259 or 5262-5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5262-5263 (2013).

The Board has considered whether an extraschedular evaluation is warranted for the left knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left knee disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on pain, pain on motion, limitation of motion, and instability.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's left knee disability is manifested by pain on motion, limitation of motion, and instability.  As noted, these symptoms are part of the schedular rating criteria.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a left knee disability, no additional notice is required.  The Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating the left knee disability.  VA provided the Veteran with an examination in April 2009.  The Veteran's history was taken, and a complete physical examination was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Further, an additional examination was provided in January 2014 after the Veteran reported that his symptoms had worsened.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial evaluation in excess of 10 percent for the service-connected left knee disability is denied.

An initial evaluation in excess of 10 percent for the service-connected left knee instability is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


